Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 31, 2018

                                      No. 04-18-00037-CV

            IN THE INTEREST OF N.A.S, JR, B.R.S, AND R.C.S, CHILDREN,

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-14-0000351
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
       On October 18, 2017, appellant Deborah Silva was held in contempt for violating certain
provisions of a trial court order. On January 19, 2018, appellant filed a notice of appeal seeking
to appeal the trial court’s order of contempt.

        This court does not have jurisdiction to review contempt orders by direct appeal. See,
e.g., Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985); Chavira v. Quarry Hills Mgmt.,
LLC, 458 S.W.3d 561, 565–66 (Tex. App.—El Paso 2014, pet. denied). Contempt orders may
only be reviewed by an application for a writ of habeas corpus, if the contemnor has been
confined, or by a petition for a writ of mandamus, if the contemnor has not been confined. See
Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995); Ex parte Williams, 690 S.W.2d 243, 243 n.1
(Tex. 1985); Chavira, 458 S.W.3d at 566. It is therefore ORDERED that appellant show cause
in writing within two weeks from the date of this order why this appeal should not be dismissed
for lack of jurisdiction. See Rosser, 902 S.W.2d at 962; Chavira, 458 S.W.3d at 566. All
appellate deadlines are suspended pending further order of this court.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court